NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0588n.06

                                           No. 20-4037

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Dec 20, 2021
MIGUEL L. WHEELER,                                )                         DEBORAH S. HUNT, Clerk
                                                  )
       Petitioner-Appellant,                      )
                                                  )      ON APPEAL FROM THE UNITED
v.                                                )      STATES DISTRICT COURT FOR THE
                                                  )      NORTHERN DISTRICT OF OHIO
MARK K. WILLIAMS, Warden,                         )
                                                  )
       Respondent-Appellee.                       )


                                           ORDER

                Before: SUHRHEINRICH, WHITE, and BUSH, Circuit Judges.

       Miguel L. Wheeler, a pro se federal prisoner, appeals a district court’s judgment dismissing
his habeas corpus petition filed pursuant to 28 U.S.C. § 2241. This case has been referred to a
panel of the court that, upon examination, unanimously agrees that oral argument is not needed.
See Fed. R. App. P. 34(a).
       Wheeler pleaded guilty to one count of sexual exploitation of children, in violation of
18 U.S.C. § 2251(a), and one count of possession of child pornography, in violation of 18 U.S.C.
§ 2252A(a)(5)(B). The district court sentenced him to a total of 262 months in prison and ten years
of supervised release. We affirmed the district court’s judgment. United States v. Wheeler, 797
F. App’x 964 (6th Cir. 2020).
       In his § 2241 petition, Wheeler asserted that prison officials at FCI-Elkton were violating
his Eighth Amendment rights by failing to take adequate precautions to protect him from a
substantial risk of death or serious harm to his health from COVID-19. He alleged that a Bureau
of Prisons press release provided for the isolation and quarantining of symptomatic prisoners but
No. 20-4037, Wheeler v. Williams


did not address the needs of asymptomatic prisoners with the virus. He further alleged that nearly
2000 prisoners were housed at the prison, which was meant to house only 1400. Because of the
overcrowding, social distancing was not possible and the resulting conditions were life threatening.
Dozens of prisoners and staff members were sick, some were on ventilators, and a few had died.
Wheeler contended that the warden did not have the capacity or ability to comply with public
health guidelines to manage COVID-19 outbreaks at FCI-Elkton. Moreover, Wheeler stated that
“[n]one of Elkton’s administrative procedures, as is evidenced by it’s [sic] aforementioned
response, is adequate,” the procedures “have already failed,” and the failure “highlights
respondent’s incompetency to properly deal with Covid-19 inside Elkton.” Wheeler sought
immediate release “as the only effective approach” to the threat. In a supplemental memorandum,
Wheeler provided documentation that he had contracted the virus.
       Construing Wheeler’s assertion that “[n]one of Elkton’s administrative procedures [was]
adequate” as a concession that he had not exhausted his administrative remedies, the district court
sua sponte dismissed Wheeler’s § 2241 petition without prejudice for lack of exhaustion.
       On appeal, Wheeler reasserts his Eighth Amendment claim. Relying on Shurney v. INS,
201 F. Supp. 2d 783, 789 (N.D. Ohio 2001) (citing McCarthy v. Madigan, 503 U.S. 140, 146-48
(1992)), he argues that exhaustion is not required by statute and therefore can be excused where
the exhaustion time frame endangers the petitioner, the agency lacks competency to resolve the
issue, or exhaustion would be futile due to agency bias. He moves to proceed in forma pauperis
(“IFP”) on appeal.
       We review de novo a district court’s judgment denying a § 2241 petition. McCormick v.
Butler, 977 F.3d 521, 524 (6th Cir. 2020).
       Initially, we conclude that the district court possessed subject-matter jurisdiction under
§ 2241. Because Wheeler argued that no prison conditions would be constitutionally sufficient to
manage COVID-19, his Eighth Amendment claim “should be construed as challenging the fact or
extent, rather than the conditions,” of his confinement. Wilson v. Williams, 961 F.3d 829, 838 (6th
Cir. 2021). We also conclude that his claim is not moot, even though he contracted the virus,
because a risk exists that he could become reinfected.
No. 20-4037, Wheeler v. Williams


       The district court properly recognized that “[f]ederal prisoners must exhaust their
administrative remedies prior to filing a habeas petition under § 2241.” Fazzini v. Ne. Ohio Corr.
Ctr., 473 F.3d 229, 231 (6th Cir. 2006). The exhaustion requirement “protects ‘administrative
agency authority,’” promotes judicial efficiency, and “may produce a useful record” for judicial
review. Woodford v. Ngo, 548 U.S. 81, 89 (2006) (quoting McCarthy, 503 U.S. at 145).
Petitioners need not affirmatively plead failure to exhaust. Luedtke v. Berkebile, 704 F.3d 465,
466 (6th Cir. 2013). But if “failure to exhaust is apparent from the face of the pleading itself,” we
have allowed district courts to dismiss the § 2241 petition sua sponte. Shah v. Quintana, No. 17-
5053, 2017 WL 7000265, at *2 (6th Cir. July 17, 2017) (citing Jones v. Bock, 549 U.S. 199, 214-
15 (2007)); see also Settle v. Bureau of Prisons, No. 16-5279, 2017 WL 8159227, at *2 (6th Cir.
Sept. 20, 2017). Wheeler conceded his failure to exhaust in his petition when he stated that “[n]one
of Elkton’s administrative procedures . . . is adequate.”
       But that same statement gives rise to the possibility that failure to exhaust was futile. If
Wheeler can show that pursuit of administrative remedies would be futile, then it would excuse
his failure to exhaust. Fazzini v. Ne. Ohio Corr. Ctr., 473 F.3d 229, 236 (6th Cir. 2006). The
district court offered him no opportunity to raise that exception. Cf. Curtis v. Davis, 851 F.3d 358,
362 n.* (4th Cir. 2017) (noting the Fourth Circuit’s rule that allows sua sponte dismissal for
exhaustion only after the inmate has an opportunity to respond). If, given the opportunity, Wheeler
raises futility before the district court, then sua sponte dismissal is inappropriate.
       Accordingly, we GRANT Wheeler’s IFP motion, VACATE the district court’s order, and
REMAND for further proceedings.
No. 20-4037, Wheeler v. Williams


       SUHRHEINRICH, Circuit Judge, dissenting. Though a prisoner is “not required to

specially plead or demonstrate” exhaustion in his complaint, Jones v. Bock, 549 U.S. 199, 216

(2007); see Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013), exhaustion is a requirement

under the Prison Litigation Reform Act, such that “[n]o action shall be brought . . . until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). For good reason:

       Requiring exhaustion allows prison officials an opportunity to resolve disputes
       concerning the exercise of their responsibilities before being haled into court. This
       has the potential to reduce the number of inmate suits, and also to improve the
       quality of suits that are filed by producing a useful administrative record.

Jones, 549 U.S. at 204; see also Woodford v. Ngo, 548 U.S. 81, 94–95 (2006).

       Consequently, we have held (as the majority recognizes) that a district court may sua sponte

dismiss a § 2241 petition, without prejudice, if the prisoner’s “failure to exhaust is apparent from

the face of the pleading itself.” Shah v. Quintana, No. 17-5053, 2017 WL 7000265, at *2 (6th Cir.

July 17, 2017); Settle v. Bureau of Prisons, No. 16-5279, 2017 WL 8159227, at *2 (6th Cir. Sept.

20, 2017).

       The district court dismissed the petition without prejudice because Wheeler conceded that

he did not exhaust his administrative remedies, R. 5, ID 27; see also R. 1, ID 9, and did “not

indicate or contend he has actually suffered any serious ill-effects or symptoms from the virus; nor

d[id] he suggest he is not being provided proper care at Elkton.” R. 5, ID 26–27. The district court

reasoned that prudence justifies enforcing exhaustion for a § 2241 petition, even one based on

COVID-19. Id., ID 28 (citing Bronson v. Carvaljal, No. 4:20-cv-914, 2020 WL 2104542, at *2

(N.D. Ohio May 1, 2020)). But by accepting, at face value, Wheeler’s conclusory allegation—

that “[n]one of Elkton’s administrative procedures . . . is adequate,” R. 1, ID 9—as a plausible

exception to exhaustion, the majority allows him to bypass exhaustion entirely.
No. 20-4037, Wheeler v. Williams


       And those administrative procedures, at any rate, are far from inadequate. As Judge Lioi

(who presided below) explained in Bronson, in 2020 the BOP began “immediately reviewing all

inmates who have COVID-19 risk factors, as described by the CDC, starting with inmates

incarcerated at . . . FCI Elkton . . . to determine which inmates are suitable for home confinement.”

Bronson, 2020 WL 2104542, at *2 (citation omitted). Moreover, “any inmate who believes they

are eligible may request to be referred to Home Confinement and provide a release plan to their

Case Manager.” Id. at *3 (citation omitted). How could following that procedure be futile?

Wheeler does not say.

       By accepting Wheeler’s conclusory allegation, and requiring the district court to consider

whether futility excuses exhaustion before the record has been developed, the majority has

completely subverted the whole point of administrative exhaustion. For that reason, I respectfully

dissent.

                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk